Citation Nr: 1046078	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-38 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for low back strain with 
degenerative changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals, tear, 
supraspinatus tendon with tendinitis, right shoulder, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied a 
higher rating for the Veteran's right shoulder disability and 
increased the rating for his low back disability to 20 percent 
from 10 percent.  A notice of disagreement was received in April 
2007, a statement of the case was issued in November 2007, and a 
substantive appeal was received in March 2008.

The Veteran presented testimony at a Board hearing before the 
undersigned acting Veterans Law Judge at the RO in August 2010, 
and a transcript of the hearing is associated with his claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the time of the Veteran's August 2010 hearing, he testified 
that both his low back and his right shoulder disabilities had 
become worse since the November 2009 VA examination.  
Accordingly, another examination is necessary.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  

The Veteran also testified in August 2010 that he has been 
receiving ongoing VA treatment, and so any VA medical records of 
treatment the Veteran has received since July 2010, which is the 
date of the most recent VA treatment record contained in the 
claims folder, should be obtained and incorporated into his 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
medical records of treatment the Veteran 
has received since July 2010.  

2.  Thereafter, schedule the Veteran for a 
VA examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner should clearly report all 
examination findings in accordance with VA 
rating criteria for low back and right 
shoulder disabilities.  Range of motion, in 
degrees, of the thoracolumbar spine and 
right shoulder should be reported.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should indicate whether the 
Veteran has intervertebral disc syndrome 
of his lumbar spine which has produced 
incapacitating episodes, and if so, for 
how much of a total duration, in weeks, 
for the past 12 months.  It should be 
noted that an incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.  

3.  Thereafter, readjudicate the claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


